Exhibit 10.1

 

COMMERCIAL LEASE AGREEMENT

 

THIS LEASE (this “Lease”) dated this 1st day of January 1, 2017.

 

BETWEEN:

 

JAMAAL SHABAN
an individual residing in the
Town of Lakeshore

 

OF THE FIRST PART
(herein the “Landlord”)

 

And

 

CEN BIOTECH INC.
a corporation duly incorporated pursuant
to the laws of Canada

 

OF THE SECOND PART
(herein the “Tenant”)

 

IN CONSIDERATION OF the Landlord leasing certain premises to the Tenant, the
Tenant leasing those premises from the Landlord and the mutual benefits and
obligations set forth in this Lease, the receipt and sufficiency of which
consideration is hereby acknowledged, the Parties to this Lease (the “Parties”)
agree as follows:

 

1.

Definitions

 

When used in this Lease, the following expressions will have the meanings
indicated:

 

 

a.

“Additional Rent” means all amounts payable by the Tenant under this Lease
except Base Rent, whether or not specifically designated as Additional Rent
elsewhere in this Lease;

 

 

b.

“Building” means the first large commercial building, built on the property and
known as Building One, save and except the Solar Project, located at 20 North
Rear Road, Lakeshore, Ontario as outlined in Schedule “A”;

 

 

c.

“Common Areas and Facilities” mean:

 

 

--------------------------------------------------------------------------------

 

 

 

i.

those portions of the Building areas, buildings, improvements, facilities,
utilities, equipment and installations in or forming part of the Building which
from time to time are not designated or intended by the Landlord to be leased to
tenants of the Building including, without limitation, exterior weather walls,
roofs, entrances and exits, parking areas, driveways, loading docks and area,
storage, mechanical and electrical rooms, areas above and below leasable
premises and not included within leasable premises, security and alarm
equipment, grassed and landscaped areas, retaining walls and maintenance,
cleaning and operating equipment serving the Building; and

 

 

ii.

those lands, areas, buildings, improvements, facilities. utilities, equipment
and installations which serve or are for the useful benefit of the Building, the
tenants of the Building or the Landlord and those having business with them,
whether or not located within, adjacent to or near the Building and which are
designated from time to time by the Landlord as part of the Common .Areas and
Facilities;

 

 

d.

“Leasable Area” means with respect to any rentable premises, the area expressed
in square feet of all floor space including floor space of mezzanines, if any,
determined, calculated and certified by the Landlord and measured from the
exterior face of all exterior walls, doors and windows, including walls, doors
and windows separating the rentable premises from enclosed Common Areas and
Facilities, if any, and from the centre line of all interior walls separating
the rentable premises from adjoining rentable premises. There will he no
deduction or exclusion for any space occupied by or used for columns, ducts or
other structural elements;

 

 

e.

“Premises— means the first large commercial building built on the property and
known as Building One, save and except the Solar Project, together with an
easement to access the leased property, located at 20 North Rear Road,
Lakeshore, Ontario;

 

 

f.

“Rent” means the total of Base Rent and Additional Rent.

 

2.

Intent of Lease

 

It is the intent of this Lease and agreed to by the Parties to this Lease that
rent for this Lease will be on a gross rent basis meaning the Tenant will pay
the Base Rent and any Additional Rent and the Landlord will be responsible for
all other service charges related to the Premises and the operation of the
Building save as specifically provided in this Lease to the contrary. The Tenant
is responsible for utilities.

 

3.

Leased Premises

 

The Landlord agrees to rent to the Tenant the said building and premises
municipally described as 20 North Rear Road, Lakeshore, Ontario known as
Building One (the “Premises”) save and except the Solar Project. The Premises
are more particularly described in Schedule “A”. The Tenant’s purposes, which at
all times shall be in accordance with the Law.

 

2

--------------------------------------------------------------------------------

 

 

4.

Term

 

The term of the Lease is a periodic tenancy commencing at 12:00 noon on January
1st, 2017 for a term of five (5) years.

 

5.

Rent

 

Subject to the provisions of this Lease, the Tenant will pay a base rent of FOUR
THOUSAND ($4,000.00) DOLLARS per month, payable monthly, for the Premises (the
“Base Rent”).

 

6.

The Tenant will pay the Base Rent on or before the First of each and every month
of the term of this Lease to the Landlord.

 

7.

Use and Occupation

 

The Tenant will use and occupy the Premises only for the Permitted Use and for
no other purpose whatsoever. The Tenant covenants that the Tenant will carry on
and conduct its business from time to time carried on upon the Premises in such
manner as to comply with all statutes, bylaws, rules and regulations of any
federal, provincial, municipal or other competent authority and will not do
anything on or in the Premises in contravention of any of them.

 

8.

Option to Lease

 

During the term of the Lease, the Tenant shall have an option to lease such
additional property as it may need for future use, on terms and conditions to be
negotiated by the Parties in good faith.

 

9.

Option to Purchase

 

Subject only to prior right of first refusal granted to Sylvestre, in the event
the Landlord is presented with an acceptable Agreement of Purchase and Sale, the
Tenant shall be given right to purchase on same terms and conditions as therein
contained. The Tenant shall have a period of 3 days to give notice in writing of
its intent to purchase failing which Landlord may complete sale in accordance
therewith.

 

10.

Remedies

 

Upon the occurrence of any Event of Default, the Landlord has any or all of the
following remedies:

 

 

a.

Terminate the Lease in accordance with relevant legislation and the Term will
then immediately become forfeited and void.

 

 

b.

The Landlord may, but is not obligated to, perform on behalf of the Tenant, any
obligation of this Lease which the Tenant has failed to perform. The Landlord
may seek redress from the Tenant for such performance.

 

3

--------------------------------------------------------------------------------

 

 

 

c.

The Landlord may re-enter the Leased Premises or any part of the Leased Premises
and in the name of the whole repossess and enjoy the same as of its former state
anything contained with the Leased Premises.

 

 

d.

Any other remedy provided in the Lease or the relevant legislation.

 

11.

Quiet Enjoyment

 

The Landlord covenants that on paying the Base Rent and performing the covenants
contained in this Lease, the Tenant will peacefully and quietly have, hold, and
enjoy the Premises for the agreed term.

 

12.

Distress

 

If and whenever the Tenant is in default in payment of any money, whether hereby
expressly reserved or deemed as rent, or any part of the rent, the Landlord may,
without notice or any form of legal process, enter upon the Premises and seize,
remove and sell the Tenant’s goods, chattels and equipment from the Premises or
seize, remove and sell any goods, chattels and equipment at any place to which
the Tenant or any other person may have removed them, in the same manner as if
they had remained and been distrained upon the Premises, all notwithstanding any
rule of law or equity to the contrary, and the Tenant hereby waives and
renounces the benefit of any present or flame statute or law limiting or
eliminating the Landlord’s right of distress.

 

If the Tenant continues to occupy the Premises without the written consent of
the Landlord at the expiration or other termination of the term, then the Tenant
will be a tenant at will and will pay to the Landlord, as liquidated damages and
not as rent, an amount equal to twice the Base Rent plus any Additional Rent
during the period of such occupancy, accruing from clay to day and adjusted pro
rata accordingly. and subject always to all the other provisions of this Lease
insofar as they are applicable to a tenancy at will and a tenancy from month to
month or from year to year will not be created by implication of law: provided
that nothing in this clause contained will preclude the Landlord from taking
action for recovery of possession of the Premises.

 

13.

Landlord Improvements

 

The Tenant accepts the property in its “as is” condition without any further
work, repairs treatments or improvements except that prior to the Tenant taking
possession of the Premises, the Landlord shall install lighting and heat
satisfactory to the Tenant.

 

14.

Utilities and Other Costs

 

The Tenant is responsible for the payment of the following utilities and other
charges in relation to the Premises: electricity, natural gas and water.

 

15.

Insurance

 

The Parties shall obtain whatever insurance they deem appropriate.

 

4

--------------------------------------------------------------------------------

 

 

Governing Law

 

It is the intention of the Parties to this Lease that the tenancy created by
this Lease and the performance under this Lease, and all suits and special
proceedings under this Lease, be construed in accordance with and governed, to
the exclusion of the law of any other forum, by the laws of the Province of
Ontario, without regard to the jurisdiction in which any action or special
proceeding may he instituted.

 

16.

Severabilitv

 

If there is a conflict between any provision of this Lease and the applicable
legislation of the Province of Ontario (the “Ace”), the Act will prevail and
such provisions of the Lease will be amended or deleted as necessary in order to
comply with the Act. Further, any provisions that are required by the Act are
incorporated into this Lease.

 

17.

Additional Provisions

 

18.

Care and Use of Premises

 

The Tenant will promptly notify the Landlord of any damage, or of any situation
that may significantly interfere with the normal use of the Premises or to any
furnishings or other property supplied by the Landlord.

 

19.

The Tenant will not make (or allow to be made) any noise or nuisance which, in
the reasonable opinion of the Landlord, disturbs the comfort or convenience of
other tenants.

 

20.

The Tenant will not engage in any illegal trade or activity on or about the
Premises.

 

21.

The Landlord and Tenant will comply with standards of health, sanitation, fire,
housing and safety as required by law.

 

22.

Surrender of Premises

 

At the expiration of the lease term, the Tenant will quit and surrender the
Premises in as good a state and condition as they were at the commencement of
this Lease, reasonable use and wear and damages by the elements excepted.

 

23.

Rules and Regulations

 

The Tenant will obey all rules and regulations posted by the Landlord regarding
the use and care of the Building, parking lot, laundry room and other common
facilities that are provided for the use of the Tenant in and around the
Building on the Premises.

 

24.

General Provisions

 

Any waiver by the Landlord of any failure by the Tenant to perform or observe
the provisions of this Lease will not operate as a waiver of the Landlord’s
rights under this Lease in respect of any subsequent defaults, breaches or
non-performance and will not defeat or affect in any way the Landlord’s rights
in respect of any subsequent default or breach.

 

5

--------------------------------------------------------------------------------

 

 

25.

This Lease will extend to and he binding upon and inure to the benefit of the
respective heirs, executors, administrators, successors and assigns, as the case
may be, of each party to this Lease. All covenants are to he construed as
conditions of this Lease.

 

26.

All sums payable by the Tenant to the Landlord pursuant to any provision of this
Lease will he deemed to he Additional Rent and \yin be recovered by the Landlord
as rental arrears.

 

IN WITNESS WHEREOF the Parties to this Lease have duly affixed their signatures
under hand and seal, or by a duly authorized officer under seal, on this 1st day
of January, 2017.

 

/s/ [signed]

 

/s/ Jamaal Shaban

(Witness)

 

Jamaal Shaban (Landlord)

                      CEN BIOTECH INC. (Tenant)                 Per /s/ Bill
Chaaban             (SEAL)           Bill Chaaban, President           I have
authority to bind the Corporation

 

 

 

 

 

6